Title: To Benjamin Franklin from David Hall, 6 February 1758
From: Hall, David
To: Franklin, Benjamin


Sir
Philadelphia, 6th. February 1758
My two last to you by the Speedwell Captain Robinson to London and Capt. Troy to Dublin; contained the first and second Copies of a Bill of Exchange for £100. Sterling, which I hope are come safe to hand, and paid long before this Reaches; but in Case of both Copies miscarrying have sent you the third.
Inclosed you have also the first Copy of another Bill of Exchange for £100. Sterling more (which makes the Seventh Hundred remitted you since you left Philadelphia) which you will please to advise me; when it comes to hand. Yours
D H
By the Packet, Capt. Morris Via New-York To Benjamin Franklin Esqr. 2d Copy via Belfast Capt. Nichols
